Citation Nr: 1415690	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-29 347	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to September 1, 2010.

2.  Evaluation of PTSD, rated as 30 percent disabling effective September 1, 2010.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from December 1978 to February 1988 and from November 1990 to May 1991. 

These matters were originally before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Fort Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In December 2011, the Board issued a decision that partially granted the claim of evaluation of PTSD, rated as 10 percent disabling prior to September 1, 2010, denied the claim of entitlement to TDIU, and dismissed the claim of evaluation of PTSD, rated as 30 percent disabling effective September 1, 2010.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the December 2011 Board decision is vacated.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



